Title: Thomas Jefferson to Pierre Paganel, 15 April 1811
From: Jefferson, Thomas
To: Paganel, Pierre


          
            Sir
            Monticello Apr. 15. 1811.
          
            I recieved through mr Warden the copy of your valuable work on the French revolution, for which I pray you to accept my thanks. that it’s sale should have been suppressed is no matter of wonder with me. the friend of liberty is too feelingly manifested, not to give umbrage to it’s enemies. we read in it, and weep over, the fatal errors which have lost to nations the present hope of liberty, and to reason the fairest prospect of it’s final triumph over all imposture, civil & religious. the testimony of one who himself was an actor in the scenes he notes, and who knew the true mean between rational liberty, and the frenzies of demagogy, are a tribute to truth of inestimable value. the perusal of this work has given me new views of the causes of failure in a revolution of which I was a witness in it’s early part, & then augured well of it. I had no means afterwards of observing it’s progress but the public papers, & their information came thro’ channels too hostile to claim confidence. an acquaintance with many of the principal characters, & with their fate, furnished me grounds of for conjectures, some of which you have confirmed, & some corrected. shall we ever see as free & faithful a tableau of the subsequent acts of this deplorable tragedy? is Reason to be for ever amused with the hochets of physical sciences, in which she is indulged merely to divert her from solid speculations on the rights of man, and wrongs of his oppressors? it is impossible. the day of deliverance will come, altho’ I shall not live to see it. the art of printing secures us against the retrogation retrogradation of reason & information, and the example of it’s safe & wholsome guidance in government, which will be exhibited thro’ the wide spread regions of the American continents, will obliterate in time the impressions left by the abortive experiment of France. with my prayers for the hastening of that auspicious day, & for the due effect of the lessons of your work to those who ought to profit by them, accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        